Order entered September 7, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00376-CR

                           ROMAN JEREMIAH TYLER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F17-45286-H

                                             ORDER
         The clerk’s record, filed May 27, 2018, shows appellant is indigent and that, on April 6,

2018, he notified the court reporter he was requesting the reporter’s record.

         The reporter’s record was initially due on June 30, 2018. When it was not filed, we

notified court reporter Crystal Jones by postcard that the record was overdue and directed her to

file it by August 5, 2018. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Jones.

         We ORDER the reporter’s record filed within FOURTEEN DAYS of the date of this

order.    We caution Ms. Jones that the failure to do so will result in the Court taking whatever

remedies it has available to ensure that the appeal proceeds in a timely fashion, which may

include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Robert Burns,

Presiding Judge, Criminal District Court No. 1; Crystal Jones, official court reporter, Criminal

District Court No. 1; and to counsel for all parties.




                                                        /s/   LANA MYERS
                                                              JUSTICE